 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          SEO DEVELOPMENT, LLC, et al.,                 CASE NO. C18-1551JLR

11                               Plaintiffs,              ORDER DISMISSING
                   v.                                     COMPLAINT FOR LACK OF
12                                                        SUBJECT MATTER
                                                          JURISDICTION
            GORDON THOMAS
13
            HONEYWELL, LLP, et al.,
14
                                 Defendants.
15
            Plaintiffs filed their complaint on October 19, 2018, alleging federal subject matter
16
     jurisdiction based on the parties’ diversity of citizenship under 28 U.S.C. § 1332(a)(1).
17
     (See Compl. (Dkt. # 1) ¶¶ 35-42.) On November 8, 2018, the court issued an order to
18
     show cause regarding the court’s subject matter jurisdiction. (OSC (Dkt. # 12).) The
19
     court explained that, for the purpose of assessing diversity jurisdiction, the court must
20
     consider the citizenship of all members or partners of a limited liability partnership, such
21
     as Defendant Gordon Thomas Honeywell, LLP (“GTH”). (Id. at 2.) However, Plaintiffs
22


     ORDER - 1
 1   failed to allege the citizenship of GTH’s members or partners. (Id. (citing Compl.).) The

 2   court ordered Plaintiffs to show cause within 14 days why the court should not dismiss

 3   their complaint without prejudice for lack of subject matter jurisdiction. (Id. at 3.) On

 4   December 3, 2018, Plaintiffs filed a late response to the court’s order stating that they

 5   “have no objection to the court’s dismissal in accordance with the [o]der to [s]how

 6   [c]ause.” (OSC Resp. (Dkt. # 17).) Accordingly, the court DISMISSES Plaintiffs’

 7   complaint without prejudice because Plaintiffs failed to demonstrate the court’s subject

 8   matter jurisdiction. 1

 9          Dated this 5th day of December, 2018.

10

11                                                        A
                                                          JAMES L. ROBART
12
                                                          United States District Judge
13

14

15

16

17

18

19

20

21          1
             As a result of this order, the court declines to consider Defendants’ motion to strike the
     complaint. (See Mot. to Strike (Dkt. # 14).) The court DIRECTS the Clerk to terminate this
22   motion at the time the Clerk closes this file.


     ORDER - 2
